EXAMINER’S COMMENT &
REASONS FOR ALLOWANCE
Pending Claims
Claims 14, 15, and 21-32 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021 has been entered.
 
Response to Amendment
The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Breitigam et al. (US Pat. No. 5,098,496) in view of Corley (US Pat. No. 4,581,436) and Hayashi et al. (US 2013/0217805 A1) has been rendered moot by the cancellation of this claim.
The rejection of claims 14, 15, and 21-27 under 35 U.S.C. 103 as being unpatentable over Breitigam et al. (US Pat. No. 5,098,496) in view of Corley (US Pat. No. 4,581,436) and Hayashi et al. (US 2013/0217805 A1) has been overcome by amendment.
The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Corley (US Pat. No. 4,581,436) in view of Hayashi et al. (US 2013/0217805 A1) has been rendered moot by the cancellation of this claim.
The rejection of claims 14, 15, 21, and 23-25 under 35 U.S.C. 103 as being unpatentable over Corley (US Pat. No. 4,581,436) in view of Hayashi et al. (US 2013/0217805 A1) has been overcome by amendment.
The rejection of claims 22, 26, and 27 under 35 U.S.C. 103 as being unpatentable over Corley (US Pat. No. 4,581,436) in view of Hayashi et al. (US 2013/0217805 A1) and Breitigam et al. (US Pat. No. 5,098,496) has been overcome by amendment.

Allowable Subject Matter
Claims 14, 15, and 21-32 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Kobayashi et al. (US 2012/0252930 A1) represents the closest prior art.  They disclose a prepreg (see Abstract; paragraphs 0018, 0019 & 0043-0056) having a composition comprising: 
an epoxy resin (see paragraphs 0021-0026), 
an aromatic vinyl compound or a (meth)acrylate (see paragraphs 0029-0032), 
a radical polymerization initiator (corresponding to d2)
an optional reaction catalyst for the epoxy resin (see paragraph 0035).  
The optional reaction catalyst can be an imidazole compound (corresponding to d1).  The “aromatic vinyl compound or a (meth)acrylate” can be a polyfunctional (meth)acrylate (corresponding to C), but these are not preferred materials (see paragraph 0032).  The epoxy resin can be a liquid bisphenol epoxy resin (corresponding to B) (see paragraphs 0023 & 0026).  Kobayashi et al. contemplate the use of solid novolac epoxy resins and mixtures of epoxy resins (see paragraphs 0024-0025), but they fail to reasonably teach or suggest the instantly claimed combination of solid bisphenol epoxy resin (A) and liquid bisphenol epoxy resin (B).  Furthermore, even if one could argue for the addition of the instantly claimed solid bisphenol epoxy resin (A) to the composition Kobayashi et al., there is a lack of guidance to also: (1) select an imidazole as the reaction catalyst, and (2) select the non-preferred polyfunctional (meth)acrylate as the “aromatic vinyl compound or a (meth)acrylate”.
The teachings of Irving et al. (US Pat. No. 4,755,571) and Morgan et al. (US Pat. No. 4,374,963) are also relevant:
Irving et al. disclose an adhesive composition (see Abstract) comprising: an epoxy resin (see column 7, line 60 through column 9, line 32), a bi- or more-functional (meth)acrylate monomer (see column 2, line 65 through column 6, line 62), a latent basic curing agent which can be a dicyandiamide, a urea or an imidazole (see column 9, line 58 through column 10, line 10), and a radical polymerization initiator (see column 6, line 63 through column 7, line 59).  However, they fail to reasonably teach or suggest the instantly claimed combination of solid bisphenol epoxy resin (A) and liquid bisphenol epoxy resin (B).  Irving et al. also fail to reasonably teach or suggest a prepreg.
Morgan et al. disclose an adhesive composition (see Abstract) comprising: an epoxy resin (see column 2, line 66 through column 3, line 60), a bi- or more-functional (meth)acrylate monomer (see column 2, lines 12-65), and a thermal initiator including a dicyandiamide (see Abstract; column 1, lines 67-68) and a radical polymerization initiator (see column 3, line 61 through column 5, line 50).  However, they fail to reasonably teach or suggest the instantly claimed combination of solid bisphenol epoxy resin (A) and liquid bisphenol epoxy resin (B).  Morgan et al. also fail to reasonably teach or suggest a prepreg.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
July 6, 2021